SMITH, Circuit Judge,
concurring.
I concur in the court’s opinion. I write separately to emphasize that this class action settlement is not a cy pres distribution like the distribution in In re BankAmerica Corp. Securities Litigation.
“The term ‘cy pres’ is derived from the Norman French expression cy pres comme possible, which means ‘as near as possible.’ ” In re Baby Prods., 708 F.3d at 168 (footnote omitted) (quoting Democratic Cent. Comm. v. Washington Metro. Area Transit Comm’n, 84 F.3d 451, 455 n. 1 (D.C.Cir.1996)). The Third Circuit has described the traditional cy pres distribution in the class-action context as follows:
When class actions are resolved through settlement, it may be difficult to distribute the entire settlement fund, after paying attorneys’ fees and costs along with fund administration expenses, directly to its intended beneficiaries — the class members. Money may remain unclaimed if class members cannot be located, decline to file claims, have died, or the parties have overestimated the amount projected for distribution for some other reason. It may also be economically or administratively infeasible to distribute funds to class members if, for example, the cost of distributing individually to all class members exceeds the amount to be distributed. In these circumstances, courts have permitted the parties to distribute to a nonparty (or nonparties) the excess settlement funds for their next best use — a charitable purpose reasonably approximating the interests pursued by the class.
Id. at 168-69.
“We have approved cy pres distribution, of unused or unclaimed class action settlement funds” in accordance with the criteria set forth “in § 3.07 of [the American Law Institute’s (ALI) ] published Principles of the Law of Aggregate Litigation (2010).” In re BankAmerica Corp. Sec. Litig., 775 F.3d at 1063-64. Section 3.07 provides:
“A court may approve a settlement that proposes a cy pres remedy.... The court must apply the following criteria in determining whether a cy pres award is appropriate:
(a) If individual class members can be identified through reasonable effort, and the distributions are sufficiently large to make individual distributions economically viable, settlement proceeds should be distributed directly to individual class members.
(b) If the settlement involves individual distributions to class members and funds remain after distributions (because some class members could not be identified or chose not to participate), the settlement should presumptively provide for further distributions to participating class members unless the amounts involved are too small to make individual distributions economically viable or other specific reasons exist that would make such further distributions impossible or unfair.
(c) If the court finds that individual distributions are not viable based upon the criteria set forth in subsections (a) and (b), the settlement may utilize a cy pres approach. The court, when feasible, should require the parties to identify a *522recipient whose interests reasonably approximate those being pursued by the class. If, and only if, no recipient whose interest reasonably approximate those being pursued by the class can be identified after thorough investigation and analysis, a court may approve a recipient that does not reasonably approximate the interests being pursued by the class.”
Id. (alteration in original) (quoting ALI, Principles of the Law of Aggregate Litigation § 3.07 (2010)).
We recently “clarifi[ed] the legal principles” that govern cy pres distributions. Id. at 1064.
First, we agree[d] with the Fifth Circuit that, “Because the settlement funds are the property of the class, a cy pres distribution to a third party of unclaimed settlement funds is permissible ‘only when it is not feasible to make further distributions to class members’ .... except where an additional distribution would provide a windfall to class members with liquidated-damages claims that were 100 percent satisfied by the initial distribution.”
Id. (second alteration in original) (quoting Klier, 658 F.3d at 475 (quoting ALI § 3.07)).
“Second, a cy pres distribution is not authorized by declaring ... that ‘all class members submitting claims have been satisfied in full.’ ” Id. at 1065 (citation omitted). Third, “ ‘[a] proposed cy pres distribution must meet [our standards governing cy pres awards] regardless of whether the award was fashioned by the settling parties or the trial court.’ ” Id. at 1066 (alterations in original) (quoting Nachshin v. AOL, LLC, 663 F.3d 1034, 1040 (9th Cir.2011)). Fourth, “unless the amount of funds to be distributed cy pres is de minimis, the district court should make a cy pres proposal publicly available and allow class members to object or suggest alternative recipients before the court selects a cy pres recipient.” Id. “Fifth, when a district court concludes that a cy pres distribution is appropriate after applying the foregoing rigorous standards, such a distribution must be ‘for the next best use ... for indirect class benefit,’ and ‘for uses consistent with the nature of the underlying action and with the judicial function.’ ” Id. at 1067 (alteration in original) (quoting In re Katrina Canal Breaches Litig., 628 F.3d 185, 196 (5th Cir.2010)).
We applied these legal principles in In re BankAmerica Corp. Securities Litigation in reviewing a class action settlement that was indisputably a cy pres distribution. See id. at 1062. In that case, the district court ordered, over the class representative’s objections, “that the balance of the NationsBank Classes settlement fund shall be distributed cy pres to the Legal Services of Eastern Missouri, Inc.” Id. (quotation and citation omitted). We reversed, agreeing with the class representative that, applying the legal principles set forth supra, “the district court abused its discretion in ordering a cy pres distribution because a further distribution to the classes is feasible, and in any event [the selected charity] [was] unrelated to the classes or the litigation and [was] therefore an inappropriate ‘next best’ cy pres recipient.” Id. at 1062 (footnote omitted).
Our threshold question is whether the proposed settlement is a cy pres distribution at all. I conclude that it is not. In cy pres distributions, settlement funds are distributed to nonparties. Here, the Common Good Fund must be used to provide benefits to class members, rather than being given to nonparties unrelated to the litigation. And, the Common Good Fund and Common Good Entity are governed by a Board of Directors that includes class *523members. Furthermore, this case does not concern “unused or unclaimed class action settlement funds.” Id. at 1064. In fact, unused funds will never exist here because if the Common Good Entity does not timely distribute the settlement funds, the NFL must do it. Finally, this case is distinguishable from In re BankAmerica Corp. Securities Litigation because, in that case, we had to determine how to handle leftover funds in a cash settlement; here, the question is whether a settlement must provide direct cash payments at all. Accordingly, In re BankAmerica Corp. Securities Litigation does not control the disposition of the current appeal.